        Case 1:21-cv-00929-SKO Document 10 Filed 08/02/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    RONALD WILLIAM WARD,                              Case No. 1:21-cv-00929-SKO (PC)
12                        Plaintiff,
                                                        ORDER DENYING PLAINTIFF’S
13            v.                                        MOTIONS TO COMPEL PRODUCTION
                                                        OF DOCUMENTS
14    S. BATRA, et al.,
15                        Defendant.                    (Doc. 9)

16

17          Plaintiff has filed several motions to compel the production of medical records and other

18   documents. (Doc. 9.) Plaintiff is proceeding pro se and in forma pauperis, and his complaint is

19   subject to screening pursuant to 28 U.S.C. § 1915(e)(2). The Court has not yet screened the

20   complaint, and no defendants have appeared in this action.

21          As explained in the Court’s First Informational Order, (Doc. 3), a pro se plaintiff with in

22   forma pauperis status may not proceed with a legal action until the Court has screened the

23   plaintiff’s complaint and finds that it states a cognizable claim for relief. Because Plaintiff is

24   appearing pro se and in forma pauperis, his complaint is subject to screening, and he may not

25   proceed with this case until the screening is complete. If the Court finds that the complaint states

26   a cognizable claim for relief, it will direct service on the appropriate defendants at that time. (See

27   Doc. 3 at 3.) If and when the defendants file an answer to the complaint, the Court will issue an

28   order opening discovery. (Id. at 4.)
       Case 1:21-cv-00929-SKO Document 10 Filed 08/02/21 Page 2 of 2


 1            Because Plaintiff has filed his motions to compel production before any defendant has

 2   appeared in this action, and before the Court has opened discovery, the Court DENIES Plaintiff’s

 3   motions to compel, without prejudice, as premature.

 4
     IT IS SO ORDERED.
 5

 6   Dated:     August 2, 2021                                 /s/ Sheila K. Oberto                   .
                                                       UNITED STATES MAGISTRATE JUDGE
 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                       2
